Citation Nr: 1139242	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  97-20 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for the residuals of a left rotator cuff injury, to include as being secondary to a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service from February 1963 to April 1965, with over a year of prior unverified active military service, to include periods of active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 1997 and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Relevant to the Veteran's claim of entitlement to service connection for a low back disorder, the Board observes that an August 1965 rating decision denied entitlement to service connection for a back condition based on no current diagnosis.  At the time of the decision, a July 1965 VA examination showed a diagnosis of recurrent low back strain despite normal x-ray films and physical examination.  Following such decision, the Veteran submitted numerous lay statements describing his back symptomatology.  Thereafter, he was informed in a January 1966 letter that before VA could determine whether his back condition was the result of his service, it was necessary for him to enter the VA Hospital for a period of observation and examination.  He was further advised that VA was unable to proceed further with his claim until he consented to being hospitalized.  Therefore, the January 1966 letter concluded, no further action would be taken on his claim.  The record fails to reveal that the Veteran ever consented to hospitalization or reported to a VA Hospital for observation and examination. 

Therefore, insofar as the Veteran's claim was denied in the August 1965 rating decision and was not appealed, such is final.  See formerly 38 U.S.C. § 4005(c) (1964) and 38 C.F.R. §§ 3.104, 19.118, 19.153 (1965); now 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  Moreover, to the extent that VA determined in January 1966 that hospitalization for observation and examination was necessary in order to determine the nature and etiology of the Veteran's claimed back disorder, for which he never reported, the Board deems his claim abandoned.  See 38 C.F.R. § 3.158(b) (1965) and (2011).  Since such time, additional evidence demonstrating new diagnoses relevant to the Veteran's back disorder has been received.  In this regard, the Board notes that, since the August 1965 rating decision and January 1966 letter, the Veteran has been diagnosed with degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine, and lumbar spondyloarthropathy.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), The United States Court of Appeals for the Federal Circuit, hereinafter the Federal Circuit, held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, the Board finds that the Veteran's claim of entitlement to service connection for a low back disorder, to include degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine, and lumbar spondyloarthropathy, is appropriately viewed as a new claim and has been characterized as such on the first page of this decision. 

Relevant to the Veteran's back and left shoulder disorders, the Board observes that the most recent supplemental statement of the case was issued in January 2008.  In February 2008, additional evidence relevant to such issues was received; however, a waiver of agency of original jurisdiction (AOJ) consideration accompanied the submission of such evidence.  See 38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider the newly received evidence.  The Board further notes that, since February 2008, additional evidence has been associated with the claims file; however, such is duplicative and/or irrelevant to the Veteran's back and left shoulder claims.  Therefore, the Board may proceed with a decision without prejudice to the Veteran. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2010; a transcript of the hearing is associated with the claims file.  Additionally, the Veteran testified before another Veterans Law Judge who has since left her employment at the Board in August 2002 as well as a Decision Review Officer at the RO in November 1997.  Those transcripts are also associated with the claims file.

In April 2010, the Board issued a Decision/Remand that denied the appellant's claim for entitlement to service connection for a low back disorder and a disability of the left shoulder.  The remaining issue, that of entitlement to service connection for hypertension, to include as secondary to the appellant's service-connected PTSD, was remanded to the RO/AMC for the purpose of obtaining additional medical information.  The appellant was subsequently provided with a copy of the Decision/Remand and after reviewing the decision portion of the Decision/Remand, he appealed to the Court.  

The appellant, through his accredited representative, along with the VA submitted to the Court a Joint Motion for Partial Remand.  In essence, the parties asked that the decision portion of the April 2010 Board Decision/Remand be vacated and that the two issues decided thereon in the action be returned to the Board for additional action.  The parties further asked that Court not disturb the Board's action of remanding the third issue back to the RO/AMC for additional development.  Upon reviewing the record, the Court adopted the parties Joint Motion for Partial Remand and issued an Order in December 2010 that effectuated said Motion.  The claim has since been returned to the Board for appellate review and action.  

The Board would note that when the appellant originally began his claim, he resided in Florida and the RO in St. Petersburg, Florida, had jurisdiction over the matter.  Since then, the appellant has moved to Pattaya, the Kingdom of Thailand.  Jurisdiction over this matter now resides with the RO in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO in Pittsburgh, Pennsylvania.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  

To review, the Board had denied the appellant's claim for entitlement to service connection for a lower back disorder and for the residuals of a left rotator cuff injury, to include as being secondary to the lower back disability.  After reviewing the Board's April 2010 action, the Court, through the pronouncements enumerated in the Joint Motion for Partial Remand, found that the VA failed to adequately fulfill its duty to assist the appellant in the development of his claim.  More specifically, the Court found that additional efforts should have been made to locate and associate with the claims folder the appellant's purported treatment at the New London Naval Medical Facility in 1962.  The Court concluded that the VA should have gone back to the Department of Defense medical facility with a request for inpatient clinical records of the appellant.  It was further determined that if the New London Naval Medical Facility did not have the appellant's purported records, inquires should have been made by the VA to the National Personnel Records Center (NPRC) and the National Archives and Records Administration (NARA).  

The Court also determined that if it was ascertained that the purported records did not exist or were unavailable, the VA should have contacted the appellant and informed him of the VA's actions.  It was noted in the Joint Motion for Partial Remand that the VA should have told the appellant what records were unavailable, what efforts the VA made in order to obtain said records, what the VA would do with the appellant's claim now that the records were unavailable, and that it was the appellant's responsibility to submit the records the VA was unable to obtain.  See 38 C.F.R. § 3.159(e)(1) (2011).  

In conclusion, the Court resolved that the VA failed to comply with its duty to assist the appellant with the prosecution of his claim.  Thus, the claim was remanded to the Board so that additional efforts could be made to obtain the "missing" in-patient hospitalization records.  The Joint Motion also indicated that if the records were obtained, then the appellant should undergo another medical examination with the examiner having the benefit of being able to review the currently missing records.  The Court also found that both issues were inextricably intertwined and as such, both issues have been returned to the Board so that additional development may occur.  

Accordingly, the case is REMANDED to the Pittsburgh RO for the following action:

1.  The Pittsburgh RO should send to the appellant an appropriate notice and assistance letter in compliance with current, controlling legal guidance.  A copy of the letter should also be sent to the appellant via electronic mail using any electronic mail addresses identified in his claims file.  Any responses thereto should be associated with the appellant's claims file.

2.  The Pittsburgh RO should contact the appellant and ask that he either provide the records or furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified for treatment that he may have received for either the back or shoulder disability since January 1, 2010.  Copies of the medical records from all sources (not already in the claims folder) should then be requested, and the Pittsburgh RO should provide an appropriate size envelope to each provider so that they may properly and promptly return copies of the appellant's treatment records. 

Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011).  

3.  The Pittsburgh RO should contact the National Personnel Records Center NPRC) and the National Archives and Records Administration (NARA) and request that each agency attempt to obtain copies of the appellant's service medical treatment records for the appellant that may have been located at the New London Naval Medical Center, New London, Connecticut, for the time period extending from June 1, 1962, to October 1, 1962.  It should be noted that the records in question should reference any type of treatment the appellant received for a spinal injury or complaints concerning the back while he was attending the Naval Submarine School.  It is requested that the hospital and clinic treatment records from the New London Naval Medical Center be searched for any records (hospitalization, prescription logs, x-ray film reports) pertaining to the appellant.  If any of the requested records were "retired" and placed into long-term storage under the control of either the NPRC or the National Archives, the Pittsburgh RO should request from the appropriate agency that those records be activated, copies made, and sent to the RO.  If such records are unavailable, the RO should certify the reason for such unavailability.  If such records have been destroyed, this should also be noted in the record. 

All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder.  If any of the above records cannot be obtained and the VA does have affirmative evidence that they do not exist, then the RO should inform the appellant of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also the RO should inform the appellant that VA will proceed to decide his appeal without these records unless he is able to submit them pursuant to 38 C.F.R. § 3.159(e) (2011).  The RO/AMC should allow an appropriate period of time within which to respond. 

4.  If and only if the appellant's missing records are obtained, the Pittsburgh RO should schedule the appellant for an orthopedic examination of his back and left shoulder examination.  All appropriate tests and studies should be conducted and all clinical findings should be reported in detail.  Prior to the examination, the claims file should be made available, if possible, to the examiners for review of the case.  A notation to the effect that this record review took place should be included in the examiner's report. 

If the examinations are to be conducted at a medical facility outside the United States, and they are to be performed by a local physician, all attempts should be made to either:  (1) retain the services of a physician fluent in the English language (reading and writing included); or (2) have the claims file and this REMAND translated into the language of the examining physician. 

The examination of the lower back and left shoulder should be conducted following the protocol in VA's Disability Examination Worksheet.  A copy of that worksheet is to be provided the physician, and if necessary, translated.  The examiner is to provide a detailed review of the appellant's history, current complaints, and the severity of the disability of the lumbar spine and left shoulder condition.  

After reviewing the file, the examiner should provide an opinion concerning the etiology of the left shoulder disability and lower back disorder.  The examiner should render an opinion as to whether it is at least as likely as not that the appellant's claimed back and/or shoulder disability(ies) began in or is(are) related to his military service.  If it is determined that the appellant's lower back disability began in or is the result of service, but that the appellant's left shoulder disability did not begin in service, is the left shoulder disability secondary to or the result of lower back disability.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

All examination findings, along with the complete rationale for each conclusion reached and opinion expressed (to include citation to specific evidence and/or medical authority, as appropriate) should be set forth in a typewritten report. 

5.  The appellant must be notified that it is his responsibility to report for all examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the appellant does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known mail address.  Notification should also be sent to the appellant's electronic mail address(es).  It should also be indicated whether any notice that was sent was returned as undeliverable. 

6.  Thereafter, following any other appropriate development, the Pittsburgh RO should readjudicate the appealed issues based on all the evidence of record.  If the benefits sought on appeal are not granted, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  The RO should not only send the SSOC to the appellant at his postal address but a copy should be forwarded to him via electronic mail.  The appellant and his representative should then be afforded an applicable time to respond.  Additionally, prior to returning the claim to the Board for review, the RO should review the claims folder and if documents have been submitted or obtained that are written or printed in non-English (i.e., they are written or printed in the language of the Kingdom of Thailand), those documents should be translated prior to the claim being returned to the Board.  

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


